DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 5,926,007).

Per claim 1, Okada teaches a method for determining a charging time length of a battery (Fig. 1; battery 10; col. 3, line 7), comprising:
acquiring, by an electronic device (Fig. 1; computation circuit 17; col. 4, lines 43-50), a charging state type of the battery, in response to detecting that the battery of the electronic device enters a charging state (The computation circuit 17 includes a memory that is configured to pre-store data indicating a correlation between battery charge capacity and a time to completion of charging (col. 3, lines 25-27).  A charging state type of the battery 10 may be the magnitude of the charging current supplied to the battery (Fig. 3; col. 4, lines 55-67));
determining, by the electronic device, a charging stage of the battery, wherein the charging stage comprises a constant current charging stage and a constant voltage charging stage (A charging stage of the battery 10 may be determined to be a constant current charging stage (col. 4, lines 55-67)); and
determining the charging time length required by the battery according to the charging state type and the charging stage (A charging time length of the battery 10 may be determined according to the magnitude of the constant charging current when the battery is in the constant current charging stage (col. 4, lines 55-67)).

Per claim 14, Okada teaches an apparatus for determining a charging time length of a battery (Fig. 1; battery 10; col. 3, line 7), comprising:
a processor (Fig. 1; computation circuit 17; col. 4, lines 43-50);
a memory (Fig. 1; memory; col. 3, lines 25-27) for storing instructions executable by the processor, wherein the processor is configured to:
acquire a current charging state type of the battery, in response to detecting that the battery of the electronic device enters a charging state (The computation circuit 17 includes a memory that is configured to pre-store data indicating a correlation between battery charge capacity and a time to completion of charging (col. 3, lines 25-27).  A charging state type of the battery 10 may be the magnitude of the charging current supplied to the battery (Fig. 3; col. 4, lines 55-67));
determine a charging stage of the battery, wherein the charging stage comprises a constant current charging stage and a constant voltage charging stage (A charging stage of the battery 10 may be determined to be a constant current charging stage (col. 4, lines 55-67)); and
determine the charging time length required by the battery according to the charging state type and the charging stage (A charging time length of the battery 10 may be determined according to the magnitude of the constant charging current when the battery is in the constant current charging stage (col. 4, lines 55-67)).

Per claim 15, Okada teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor (Fig. 1; computation circuit 17; col. 4, lines 43-50) of an electronic device, the electronic device is able to execute a method for determining a charging time length of a battery (Fig. 1; battery 10; col. 3, line 7), the method comprising:
acquiring a current charging state type of the battery, in response to detecting that the
battery of the electronic device enters a charging state (The computation circuit 17 includes a memory that is configured to pre-store data indicating a correlation between battery charge capacity and a time to completion of charging (col. 3, lines 25-27).  A charging state type of the battery 10 may be the magnitude of the charging current supplied to the battery (Fig. 3; col. 4, lines 55-67));
determining a charging stage of the battery, wherein the charging stage comprises a
constant current charging stage and a constant voltage charging stage (A charging stage of the battery 10 may be determined to be a constant current charging stage (col. 4, lines 55-67)); and
determining the charging time length required by the battery according to the charging
state type and the charging stage (A charging time length of the battery 10 may be determined according to the magnitude of the constant charging current when the battery is in the constant current charging stage (col. 4, lines 55-67)).


6.	Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US 2016/0209474 – hereinafter “Chiu”).

Per claim 1, Chiu teaches a method for determining a charging time length of a battery (Fig. 6; battery 3; ¶43), comprising:
acquiring, by an electronic device (Fig. 6; combination of computing unit 13 and storage unit 14; ¶43), a charging state type of the battery, in response to detecting that the battery of the electronic device enters a charging state (The computing unit 13 is configured to acquire a charging state type of the battery 3 such as a temperature sensed during a charging procedure (Fig. 3; ¶31)); 
determining, by the electronic device, a charging stage of the battery, wherein the charging stage comprises a constant current charging stage and a constant voltage charging stage (A charging stage of the battery 10 may be determined to be a constant current charging stage or a constant voltage stage (Fig. 3; ¶31-36)); and
determining the charging time length required by the battery according to the charging state type and the charging stage (A charging time length of the battery 3 may be determined according to the sensed temperature and the charging stage of the battery (Figs. 3-4; ¶31-36 and 39)).

Per claim 14, Chiu teaches an apparatus for determining a charging time length of a battery (Fig. 6; battery 3; ¶43), comprising:
a processor (Fig. 6; computing unit 13; ¶43);
a memory (Fig. 6; storage unit 14; ¶43) for storing instructions executable by the processor, wherein the processor is configured to:
acquire a current charging state type of the battery, in response to detecting that the battery of the electronic device enters a charging state (The computing unit 13 is configured to acquire a charging state type of the battery 3 such as a temperature sensed during a charging procedure (Fig. 3; ¶31));
determine a charging stage of the battery, wherein the charging stage comprises a constant current charging stage and a constant voltage charging stage (A charging stage of the battery 10 may be determined to be a constant current charging stage or a constant voltage stage (Fig. 3; ¶31-36)); and
determine the charging time length required by the battery according to the charging state type and the charging stage (A charging time length of the battery 3 may be determined according to the sensed temperature and the charging stage of the battery (Figs. 3-4; ¶31-36 and 39)).

Per claim 15, Chiu teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor (Fig. 6; computing unit 13; ¶43) of an electronic device, the electronic device is able to execute a method for determining a charging time length of a battery (Fig. 6; battery 3; ¶43), the method comprising:
acquiring a current charging state type of the battery, in response to detecting that the
battery of the electronic device enters a charging state (The computing unit 13 is configured to acquire a charging state type of the battery 3 such as a temperature sensed during a charging procedure (Fig. 3; ¶31));
determining a charging stage of the battery, wherein the charging stage comprises a
constant current charging stage and a constant voltage charging stage (A charging stage of the battery 10 may be determined to be a constant current charging stage or a constant voltage stage (Fig. 3; ¶31-36)); and
determining the charging time length required by the battery according to the charging
state type and the charging stage (A charging time length of the battery 3 may be determined according to the sensed temperature and the charging stage of the battery (Figs. 3-4; ¶31-36 and 39)). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious in view of Okada and Prabhakar et al. (US 2018/0145514 – hereinafter “Prabhakar”).

Per claim 2, Okada is silent on the method for determining the charging time length of the battery according to claim 1, wherein the charging state type comprises an off-screen charging state or a bright-screen charging state.
In contrast, Prabhakar teaches a battery system comprising a battery analysis module that is configured to consider how a changed screen brightness may affect the charge/discharge time of a battery (¶50).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Okada such that an off-screen charging state or a bright-screen charging state are acquired as a charging state type.  One of ordinary skill would make such a modification because screen brightness may affect the charge time.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious in view of Chiu and Prabhakar.

Per claim 2, Chiu is silent on the method for determining the charging time length of the battery according to claim 1, wherein the charging state type comprises an off-screen charging state or a bright-screen charging state.
In contrast, Prabhakar teaches a battery system comprising a battery analysis module that is configured to consider how a changed screen brightness may affect the charge/discharge time of a battery (¶50).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chiu such that an off-screen charging state or a bright-screen charging state are acquired as a charging state type.  One of ordinary skill would make such a modification because screen brightness may affect the charge time.

Claim Objections
10.	Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 3, the prior art of record is silent on the method of claim 2 comprising, in particular: determining a first charging time length of the constant current charging stage under the off-screen charging state according to the first existing electric quantity, the first charging current and the first maximum electric quantity; determining a second charging time length of the constant voltage charging stage under the off-screen charging state according to the first maximum electric quantity, a maximum electric quantity of the battery, and a terminal voltage when the battery is fully charged; and determining a sum of the first charging time length and the second charging time length as the charging time length required by the battery.  Claims 4-5 are consequently objected to due to their dependence on claim 3.
Per claim 6, the prior art of record is silent on the method of claim 2 comprising, in particular: acquiring a second existing electric quantity of the battery in a current stage when the charging state type is the off-screen charging state and the charging stage is the constant voltage charging stage.  Claim 7 is consequently objected to due to its dependence on claim 6.
Per claim 8, the prior art of record is silent on the method of claim 2 comprising, in particular: determining a third charging time length according to the third existing electric quantity, the third charging current and the third maximum electric quantity; determining a time length for reaching a highest temperature under the third charging current; determining a fourth charging time length of the constant current charging stage under the bright-screen charging state according to the time length for reaching the highest temperature and the third charging time length; determining a fifth charging time length of the constant voltage charging stage under the bright-screen charging state according to the third maximum electric quantity, a maximum electric quantity of the battery, and a terminal voltage when the battery is fully charged; and determining a sum of the fourth charging time length and the fifth charging time length as the charging time length required by the battery.  Claims 9-12 are consequently objected to due to their dependence on claim 8.
Per claim 13, the prior art of record is silent on the method of claim 2 comprising, in particular: acquiring a fourth existing electric quantity of the battery in a current stage, when the charging state type is the bright-screen charging state and the charging stage is the constant voltage charging stage.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852